Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Amendment, filed on 03/16/2021, has been entered.
Claims 1-13 are canceled.
Claims 14-33 are pending with claims 14, 19, 25, and 30 being amended.


Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/16/2021 has been entered.
 

Examiner’s Note

The instant application has a lengthy prosecution history and the examiner encourages the applicant to have an interview (telephonic or personal) with the examiner prior to filing a 


Terminal Disclaimer

The terminal disclaimer filed on 01/18/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S Patent 10,393,603 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Response to Arguments/Amendments

Presented arguments have been fully considered, but they are rendered moot in view of the new ground(s) of rejection necessitated by amendment(s) initiated by the applicant(s).


Claim Marking Objections

Manner of making amendments in applications is improper: claim 19 is amended but marked as “Previously presented” and claim 24 is previously presented but marked as “New”. MPEP R1.121 (c).


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.




Claims 14, 16, 17, 21, 24, 25, 27-30, 32 and 33 rejected under 35 U.S.C. 103 as being unpatentable over Obinata  et al. (“Obinata”) [U.S Patent No. 7,707,001 B2 provided in IDS filed on 11/18/2019] in view of Tachi et al. (“Tachi”) [US 2008/0245955 A1 provided in IDS filed on 11/18/2019]

Regarding claim 14, Obinata meets the claim limitations as follows:
(i.e. optical tactile sensor ‘11’) [Fig. 1-8; col. 8], comprising: an elastically deformable element  (i.e. touch pad ‘12’ and transparent elastic body ‘17’) [Fig. 1-8; col. 8]; a camera configured to capture images of the elastically deformable element [Fig. 1-8; col. 8: CCD camera ‘13’], the camera being separated from the elastically deformable element by a gap [Fig. 1, 3: the CCD camera ‘13’ and transparent elastic body ‘17’. Note the camera 13 is externally accessible from the transparent elastic body 17 outside the casing 10] that is accessible from outside the apparatus; and a processor operatively connected to the camera [Fig. 3, 8; col. 9, 10: disclosing ‘The CPU 23 additionally extracts information about deformation of the grid pattern 19 by image processing’] and operable to determine forces and torques applied to the elastically deformable element [Fig. 8: Measure normal force ‘S170’, tangential force ‘S180’ and Measure torque ‘S190’] by analyzing the captured images (i.e. ‘the CPU 23 compares an image of the grid pattern 19) [Fig. 3-10 col. 9, 10: disclosing ‘The CPU 23 additionally extracts information about deformation of the grid pattern 19 by image processing’; col. 1, ll. 65-67; col. 2, ll. 57-60].
Obinata does not disclose explicitly the following claim limitations (emphasis added):
the camera being separated from the elastically deformable element by a gap that is accessible from outside the apparatus;
However in the same field of endeavor Tachi discloses the deficient claim as follows: 
the camera (i.e. The optical camera ‘6’) being separated from the elastically deformable element (i.e. The transparent elastic body ‘1’) by a gap that is accessible from outside the apparatus [Fig. 3].

It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Obinata and Tachi as motivation to possibly place the optical camera ‘6’ outside the transparent elastic body in a remote distance.



Regarding claim 16, Obinata meets the claim limitations as follows:
The apparatus as in claim 14, wherein the elastically deformable element (i.e. clear elastic body 17 on the optical tactile sensor ‘11’) [Fig. 9] is arranged between a robot arm (i.e. finger ‘34’ and ‘35’ of robot hand ‘31’) [Fig. 9] and a robot tool (i.e. the object ‘W1’ held between the ‘17’ and the robot finger ‘34’) [Fig. 9].


Regarding claim 17, Obinata meets the claim limitations as follows:
The apparatus as in claim 14, wherein the elastically deformable element is a passive element (i.e. touch pad ‘12’ and transparent elastic body ‘17’) [Fig. 1-3, 9] which does not contain any electronic components.



Regarding claim 21, Obinata meets the claim limitations as follows:
The apparatus as in claim 14, wherein analyzing the captured images (i.e. CCD camera ‘13’) includes visual tracking (i.e. ‘the CPU 23 compares an image of the grid pattern 19 before its deformation … with an image of the grid pattern 19 after its deformation …’) [Fig. 3, 8; col. 9, 10, 11: disclosing ‘The CPU 23 additionally extracts information about deformation of the grid pattern 19 by image processing’].


Regarding claim 24, Obinata meets the claim limitations as follows:
The apparatus as in claim 14, wherein the camera and the elastically deformable element are not connected to one another (i.e. a gap) [Fig. 1, 3 disclose a gap between the camera 13 and the deformable element. Also they are not connected to one another electronically].


Regarding claim 25, Obinata in view of Tachi meets the claim limitations as follows:
An apparatus, comprising: an elastically deformable element [See rejection of claim 14 limitation: “an elastically deformable element”]; a camera configured to capture images of the elastically deformable element and of a scene [It’s obvious, e.g. the grid in Fig. 5-7] around the elastically deformable element, the camera being separated from the elastically deformable element by a gap [See rejection of claim 14 limitation: “a camera configured to capture images of the elastically deformable element”] that is accessible from outside the apparatus [See rejection of claim 14 rejection: ‘a gap that is accessible from outside the apparatus’]; and a processor operatively connected to the camera [Fig. 3, 9 show CPU 23 as a processor; Fig. 8, 10 show “capture image”, “process image” and “Measure forces and torques”] and operable to detect an object (i.e. “capture image” of the grid pattern 19 and “process image”) [Fig. 5-7] within the scene captured by the camera and determine forces and torques applied to the object through the elastically deformable element by analyzing the captured images (i.e. Fig. 8: ‘Process image S130’) [See rejection of claim 14 limitation: “a processor … operable to determine forces and torques …”]


Regarding claim 27, the corresponding apparatus claim 27 is identical in scope and function to the previously rejected apparatus claim 16, and is therefore rejected in the same manner as claim 16.	


Regarding claim 28, Obinata meets the claim limitations as follows:
The apparatus as in claim 27, wherein the robot tool manipulates (i.e. the fingers 34 and 35 to grip the object W1) [Fig. 9; col. 13, ll. 4-50] the object.



The apparatus as in claim 28, wherein the processor is operable to control (i.e. via actuator 36, 37, 38) the robot arm (i.e. finger ‘34’ and ‘35’ of robot hand ‘31’) [Fig. 9] and the robot tool (i.e. the object ‘W1’ held between the ‘17’ and the robot finger ‘34’) [Fig. 9; col. 12, ll. 40-65; col. 13, ll. 1-20. Note: Since the object W1 is held by the moving arms, the object W1 is controlled by the processor].


Regarding claim 30, the corresponding method claim 30 is identical in scope and function to the previously rejected apparatus claim 14, and is therefore rejected in the same manner as claim 14.	


Regarding claim 32, Obinata meets the claim limitations as follows:
The method as in claim 30, further comprising: detecting an object (i.e. contact region A1 of the object W1) within the captured images (i.e. Capture image ‘S120’ and Extract contact region A1 ‘S140’) [Fig. 5, 8, 10] and tracking the detected object (i.e. by calculating the difference ‘S150’ to track the deformation of region A1) [Fig. 5, 8, 10; col. 10: ‘compares an image of the grid pattern 19 before its deformation … after its deformation’].


.




Claims 15, 26 and 31 rejected under 35 U.S.C. 103 as being unpatentable over Obinata et al.  (“Obinata”) [U.S Patent No. 7,707,001 B2 provided in IDS filed on 11/18/2019] in view of Tachi et al. (“Tachi”) [US 2008/0245955 A1 provided in IDS filed on 11/18/2019] further in view of Kamiyama et al. (“Kamiyama”) [NPL: ‘A Vision-based Tactile Sensor’ provided in IDS filed on 11/18/2019]

Regarding claim 15, Obinata meets the claim limitations as follows: 
The apparatus as in claim 14, wherein the processor is operable to determine a 6-axis force (i.e. a normal force and tangential force) [Fig. 8; col. 1, ll. 65-67; col. 2, ll. 57-60] and torque vector (i.e. to measure the three-dimensional force vector and torque) [Fig. 8; col. 1, ll. 65-67: disclosing to measure three-dimensional torque by a tactile sensor. Note: Kamiyama, Fig. 15 illustrates applied torque around z-axis] comprising forces along all three spatial dimensions and torques along all three spatial dimensions.
Obinata, Tachi and Kamiyama are combinable because they are from the same field of vision-based Haptic/Tactile Sensors.



Regarding claim 26, all claim limitations are set forth as claim 15 in the apparatus form and rejected as per discussion for claim 15.


Regarding claim 31, all claim limitations are set forth as claim 15 in the method form and rejected as per discussion for claim 15.


Claim 18 rejected under 35 U.S.C. 103 as being unpatentable over Obinata et al.  (“Obinata”) [U.S Patent No. 7,707,001 B2 provided in IDS filed on 11/18/2019] in view of Tachi et al. (“Tachi”) [US 2008/0245955 A1 provided in IDS filed on 11/18/2019] further in view of Herrn et al. (“Herrn”) [US 2013/0161299 A1]

Regarding claim 18, Obinata meets the claim limitations set forth in claim 17.
Obinata does not disclose explicitly the following claim limitations (emphasis added):
The apparatus as in claim 17, wherein the elastically deformable element comprises spring steel.
However in the same field of endeavor Herrn discloses the deficient claim as follows: 
[Fig. 5 shows a spring 13].
Obinata, Tachi and Herrn are combinable because they are from the same field of vision-based Haptic/Tactile Sensors.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Obinata, Tachi and Herrn as motivation to include a spring for the elastically deformable elements.



Claim 19 rejected under 35 U.S.C. 103 as being unpatentable over Obinata et al.  (“Obinata”) [U.S Patent No. 7,707,001 B2 provided in IDS filed on 11/18/2019] in view of Tachi et al. (“Tachi”) [US 2008/0245955 A1 provided in IDS filed on 11/18/2019] further in view of Yoneyama (“Yoneyama”) [US 2012/0198945 A1 provided in IDS filed on 11/18/2019]

Regarding claim 19, Obinata meets the claim limitations as follows: 
The apparatus as in claim 14, wherein the apparatus further comprises a rigid base element [Fig. 3: presser plate ‘18’] and a rigid front element (i.e. deformation of the grid pattern) [Fig. 3, 8; col. 9, 10: disclosing ‘The CPU 23 additionally extracts information about deformation of the grid pattern 19 by image processing’], and
wherein the elastically deformable element is arranged between the rigid base element [Fig. 3: presser plate ‘18’] and the rigid front element (i.e. deformation of the grid pattern) [Fig. 3, 8; col. 9, 10: disclosing ‘The CPU 23 additionally extracts information about deformation of the grid pattern 19 by image processing’].
Obinata does not disclose explicitly the following claim limitations (emphasis added):
wherein the apparatus further comprises a rigid base element and a rigid front element.
However in the same field of endeavor Yoneyama discloses the deficient claim as follows: 
wherein the elastically deformable element is arranged between a rigid base element [Fig. 2, 7 show a rigid base ‘21’] and a rigid front element [Fig. 2, 7 show at rigid front element 11 and deformable elements ‘22’ between ‘21’ and ‘11’].
Obinata, Tachi and Yoneyama are combinable because they are from the same field of vision-based Haptic/Tactile Sensors.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Obinata, Tachi and Yoneyama as motivation to include a rigid front element coupled via the elastically deformable elements so as to provide a plurality of the elastically deformable elements below.


Claim 20 rejected under 35 U.S.C. 103 as being unpatentable over Obinata et al.  (“Obinata”) [U.S Patent No. 7,707,001 B2 provided in IDS filed on 11/18/2019] in view of Tachi 

Regarding claim 20, Obinata meets the claim limitations as follows: 
The apparatus as in claim 14, wherein the elastically deformable element is arranged on a rigid base element (i.e. presser plate 18 or fingertip member 39) [Fig. 1, 3 show press plate 18, Fig. 9 shows fingertip member 39] and wherein the camera is connected to the rigid base element [Fig. 9: shows CCD camera 13 inside the fingertip member].
Obinata does not disclose explicitly the following claim limitations (emphasis added):
wherein the elastically deformable element is arranged on a rigid base element and wherein the camera is connected to the rigid base element.
However in the same field of endeavor Cooper discloses the deficient claim as follows: 
wherein the elastically deformable element is arranged on a rigid base element and wherein the camera is connected to the rigid base element [Fig. 8; col. 14, 15 disclose the elastic element 808 and camera sensor 802 are attached to the base of the finger 800].
Obinata, Tachi and Cooper are combinable because they are from the same field of vision-based Haptic/Tactile Sensors.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Obinata, Tachi and Cooper as motivation to include connect a camera to the base of the elastic element as an option of configuration.


Claim 22 rejected under 35 U.S.C. 103 as being unpatentable over Obinata et al.  (“Obinata”) [U.S Patent No. 7,707,001 B2 provided in IDS filed on 11/18/2019] in view of Tachi et al. (“Tachi”) [US 2008/0245955 A1 provided in IDS filed on 11/18/2019] in view of Kuroki et al. (“Kuroki”) [US 2007/0247393 A1]

Regarding claim 22, Obinata meets the claim limitations set forth in claim 14.
Obinata does not disclose explicitly the following claim limitations (emphasis added):
The apparatus as in claim 14, wherein analyzing the captured images includes visual 6D pose estimation (i.e. generate user-viewpoint).
However in the same field of endeavor Kuroki discloses the deficient claim as follows: 
wherein analyzing the captured images includes visual 6D pose estimation (i.e. generate user-viewpoint position-and-orientation information for the image-taking unit) [para. 0051-0059: disclose a four-by-four matrix M representing both the position and orientation include 6D pose (x, y, z, and roll, pitch and yaw), para. 0084].
Obinata, Tachi and Kuroki are combinable because they are from the same field of vision-based Haptic/Tactile Sensors.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Obinata, Tachi and Kuroki as motivation to include visual 6D pose information for presenting haptics to users [Kuroki: para. 0002; 0011-0013].



Claim 23 rejected under 35 U.S.C. 103 as being unpatentable over Obinata et al.  (“Obinata”) [U.S Patent No. 7,707,001 B2 provided in IDS filed on 11/18/2019] in view of Tachi et al. (“Tachi”) [US 2008/0245955 A1 provided in IDS filed on 11/18/2019] in view of Ueda et al. (“Ueda”) [US 2008/0202202 A1 provided in IDS filed on 11/18/2019]

Regarding claim 23, Obinata meets the claim limitations set forth in claim 14.
Obinata does not disclose explicitly the following claim limitations (emphasis added):
The apparatus as in claim 14, wherein the camera can move relative to the elastically deformable element.
However in the same field of endeavor Ueda discloses the deficient claim as follows: 
wherein the camera can move relative to the elastically deformable element [Fig. 10; para. 0140: show camera 2 is on a movable on the stage 31. Fig. 10; para. 0082: the external force fi applied to the elastic member 1a in the tangential direction (i.e. a movable elastic member 1a))].
Obinata, Tachi and Ueda are combinable because they are from the same field of vision-based Haptic/Tactile Sensors.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Obinata, Tachi and Ueda as motivation to configure cameras and elastically deformable element both moveable for system requirements.


Conclusion


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER D LE whose telephone number is (571)270-5382.  The examiner can normally be reached on Monday - Alternate Friday: 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 


/PETER D LE/
Primary Examiner, Art Unit 2488